Citation Nr: 0813310	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for service-connected residuals of papillary 
transitional cell bladder cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The November 2004 rating decision on appeal granted service 
connection for residuals of papillary transitional cell 
bladder cancer, and assigned a 100 percent disability rating 
from November 24, 2003, to June 1, 2004 (the six-month period 
following the veteran's initial diagnosis of bladder cancer), 
and a 10 percent disability rating from June 1, 2004, under 
Diagnostic Code (DC) 7528.  

The veteran submitted a notice of disagreement with the 
November 2004 rating decision.  The RO issued a statement of 
the case in January 2006, in which he was granted a 60 
percent disability rating from June 1, 2004.  He then 
perfected his appeal by filing a substantive appeal in March 
2006.  Since the November 2003 rating decision did not result 
in a reduction of compensation payments currently being made, 
the issue is properly characterized as an appeal from the 
initial assignment of a disability rating following the grant 
of service connection.  See 38 C.F.R. § 3.105(e) (2007).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran had a surgical resection of transitional cell 
carcinoma of the bladder in May 2004.

2.  The competent evidence of record demonstrates that the 
veteran experiences urinary incontinence resulting in the use 
of seven to eight absorbent pads a day; a reoccurrence of his 
bladder cancer since May 2004 has not been shown.  


CONCLUSIONS OF LAW

1.  For the period from June 1, 2004, to December 1, 2004, 
the criteria for a disability rating of 100 percent for 
residuals of papillary transitional cell bladder cancer have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, 
DC 7528 (2007).

2.  For the period since December 1, 2004, the criteria for a 
disability rating in excess of 60 percent for residuals of 
papillary transitional cell bladder cancer have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, DC 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for papillary transitional cell bladder cancer.  Although it 
appears that adequate notice was provided to the veteran in 
February 2004, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions (such as the 
disability rating assigned), the claim has been substantiated 
and there is no prejudice due to inadequate (or no) notice.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal 
Circuit has also held that once the underlying service 
connection claim is granted there is no duty to provide 
notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA treatment 
records, private treatment records, and lay statements have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He 
was also accorded VA examinations in September 2004 and 
December 2005 as part of this claim.  38 C.F.R. § 
3.159(c)(4).  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Higher Initial Rating for Bladder Cancer

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. §§ 4.115a and 4.115b.  
Malignant neoplasms of the genitourinary system are rated 
under DC 7528.  Pursuant to these provisions, a 100 percent 
evaluation is warranted when the evidence indicates malignant 
neoplasms of the genitourinary system.  38 C.F.R. 
§ 4.115b.  

A "Note" to this code section states that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence or 
metastasis following the cessation of the therapy, then the 
disability is to be rated on residuals as voiding dysfunction 
or renal dysfunction, whichever is predominant.  Id.   

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding. The 
Board notes that the current 60 percent rating is the highest 
available for voiding dysfunction.  In addition, there is no 
higher schedular rating available for urinary frequency, 
obstructed voiding, or urinary tract infection.  

In order to warrant the next-higher 100 percent rating, the 
evidence must show renal dysfunction requiring regular 
dialysis or precluding more than sedentary activity, or 
markedly decreased function of the kidney or other organ 
system.  A 100 percent rating would also be warranted with a 
recurrence of cancer.

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The medical records show that the veteran underwent a bladder 
tumor resection in November 2003 and was diagnosed with 
papillary transitional cell carcinoma.  He then underwent 
Bacillus Calmette-Guerin (BCG) therapy.  VA treatment records 
show that he has undergone repeat cystoscopies every three 
months.  

The treatment records indicate that one such follow-up 
cystoscopy discovered a mass, and the veteran underwent a 
transurethral tumor resection in May 2004, which confirmed 
Grade I-II transitional cell carcinoma of the bladder.  The 
evidence thus established that he experienced a reoccurrence 
of his bladder cancer, and underwent a surgical procedure to 
remove the malignancy.  

Pursuant to DC 7528, the veteran is entitled to a 100 percent 
disability rating for six months following this May 2004 
procedure.  As noted, he was already in receipt of a 100 
percent disability rating for the period of the claim from 
November 23, 2003, to June 1, 2004.  Therefore, the Board 
finds that a 100 percent disability rating is warranted for 
the period of the claim from June 1, 2004 to December 1, 
2004.

The remaining issue is whether the veteran is entitled to an 
initial disability rating in excess of 60 percent for 
residuals of papillary transitional cell bladder cancer from 
December 1, 2004.  

Upon VA examination in September 2004, the veteran reported 
changing his undergarments two to three times a day due to 
urinary incontinence.  Upon VA examination in December 2005, 
he reported urine incontinency resulting in the use of seven 
to eight absorbent pads a day.  

In this case, the only reported residuals of the veteran's 
bladder cancer treatment have related to voiding dysfunction.  
There is no evidence of record that demonstrates that he has 
suffered from renal dysfunction at any time during the appeal 
period.  Therefore, there is no basis for a higher rating for 
renal dysfunction.

Next, the veteran has repeatedly reported to his health care 
providers that he experiences painful urination, as well 
urinary urgency and incontinence, but he has denied any 
increase in urinary frequency.  While the evidence does 
demonstrate that he has had difficulties with obstructed 
voiding, caused by tissue growth in the area of the prostate, 
the Board notes that the maximum disability rating for 
obstructed voiding is 30 percent.  Since he is currently in 
receipt of a 60 percent disability rating based on urine 
leakage, the criteria for rating based on obstructed voiding 
would not provide a more favorable rating.  

Further, the veteran has reported urinary incontinence 
resulting in the use of seven to eight absorbent pads a day.  
Urine leakage at this level falls within the criteria for a 
60 percent rating, the maximum available under the criteria 
for evaluating voiding dysfunction.  As such, there is no 
basis for a higher rating based on voiding dysfunction.

As noted above, in order to warrant a disability rating in 
excess of 60 percent for bladder cancer, the evidence must 
demonstrate a reoccurrence of the cancer.  The medical 
evidence of record demonstrates that he has not experienced a 
reoccurrence of his bladder cancer during the period of the 
claim from December 1, 2004.  

Specifically, treatment records indicate that cystoscopies in 
October 2004 and January 2005 were negative for bladder 
tumors.  A cystoscopy in March 2005 revealed a bladder 
lesion; a biopsy was performed in April 2005, which revealed 
cystitis cystica and no cancerous cells.  In August and 
November 2005, cystoscopies were normal but revealed no 
bladder tumors.  

More recently, a cystoscopy performed in February 2007 
revealed no tumors of the bladder.  Reoccurrence of the 
veteran's bladder cancer has not been shown and a disability 
rating in excess of 60 percent is not warranted.

After considering all the evidence of record, the Board finds 
that the veteran is entitled to a 100 percent rating to 
December 1, 2004, but no higher for the period since December 
1, 2004.   


ORDER

For the period from June 1, 2004, to December 1, 2004, a 100 
percent disability rating for residuals of papillary 
transitional cell bladder cancer is granted.

For the period since December 1, 2004, an initial disability 
rating in excess of 60 percent for residuals of papillary 
transitional cell bladder cancer is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


